Citation Nr: 1213986	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984, from March 1988 to July 1988, and from January 1991 to April 1991.  The Veteran also spent time in the Army National Guard (ARNG) and performed active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) at various times in connection with his ARNG membership. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Chicago, Illinois, VA Regional Office (RO).  Jurisdiction of the claim was subsequently transferred to the St. Petersburg, Florida RO.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2012.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to his active military service. 

2. PTSD has been medically related to the Veteran's fear of hostile military or terrorist activity and other corroborated stressors by multiple VA psychiatrists.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2. By extending the benefit of the doubt to the Veteran, service connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the issue decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)) need not be discussed. 

Service Connection - In General 

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Tinnitus 

The Veteran contends his tinnitus stems from in-service acoustic trauma.  He specifically asserts that he was attached to an Armor Tank Company throughout most of his service and exposed to excessive tank and weaponry noise as a result.  The Veteran also reports exposure to gunfire noise while serving in the Gulf in the 1990's.  At his Travel Board hearing before the undersigned, he testified that he has experienced constant ringing in his ears since his first active service tour of duty in the 1980's.  

The Veteran's VA Form DD 214 establishes that he was attached to an armored division (3rd Battalion 66th Armor, 2nd Armored Division), from April 1980, to April 1984, and his military occupational specialty (MOS) was that of an Abrams Armor Crewman.  From January 1991 to April 1991, the Veteran's VA Form DD 214 reflects that his MOS was that of practical nurse.  During this time, the Veteran has reported that his unit (the 94th Gen. Hospital, Reserve Detachment 1) was deployed to the U.S. Army Hospital in Bremerhaven, Germany, in support of Operation Desert Storm/Desert Shield where he acted as a medic.  He has testified that he was exposed to gunfire/missile noise in conjunction numerous Medevac operations from Germany to Kuwait.  See also Stressor Statement, February 1991.  It is also during this period of time that the Veteran contends he developed PTSD.  The related stressors will be discussed extensively below.  

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran reported ringing in the ears, or tinnitus, in his January 2007 claim, in written statements throughout the record, during his February 2008 VA compensation and pension examination, and at the time of his February 2012 Travel Board hearing.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.

The second element of Shedden requires the in-service incurrence or aggravation of a disease or injury.  Here, the Board finds that the Veteran's tinnitus was incurred during active duty service, as the evidence demonstrates that he was exposed to acoustic trauma.  In this regard, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).  As discussed above, the Veteran has competently and credibly testified that he was exposed to tank noise and gunfire while performing his duties as a tank crewman in the 1980's and as a medic/nurse in the Gulf in the 1990's.  The claimed acoustic trauma would be consistent with the circumstances of such service.  Accordingly, the Veteran's noise exposure in service is conceded, and the Board finds that the Veteran's left ear tinnitus was incurred during active duty service.

The record also reflects that the Veteran underwent a VA audiological examination in February 2008.  It was noted that he experienced ongoing tinnitus since the 1990's and that he was a "tanker" in the Army, during which time he was exposed to noise from weapons and tanks.  The Veteran denied any other history of noise exposure.  Unfortunately, due to "inconsistent" audiological findings, the VA examiner was unable to provide an opinion as to etiology.  

Despite the VA examiner's inability to comment on etiology, the Board finds that there sufficient evidence of record to relate the Veteran's tinnitus to service.  Significantly, the Board has carefully considered the Veteran's consistent personal statements and hearing testimony as to the etiology of his disability.  In this regard, the Board observes that the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009. Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus. 

Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382.

The Board agrees and finds that tinnitus is the type of disability that the Veteran is competent to describe. See Barr v Nicholson, supra; see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Furthermore, there is no reason to doubt the Veteran's credibility as to his reports.  He has consistently described his noise exposure throughout the record, personnel records confirm his duties involving armored vehicles (and, as a nurse, in support of Gulf War operations in 1991), and this noise exposure is consistent with the types and circumstances surrounding.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is granted. 

PTSD 

Much like tinnitus, the Veteran contends that his PTSD is due to service.  In particular, he asserts that his PTSD is due to several traumatic events, or in-service stressors.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994). 

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA also recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. 

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or a psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010). 

The Veteran has detailed several traumatic events concerning his duties as a nurse/medic during the Gulf War in 1991.  These include the following: treating severely wounded soldiers (e.g., burn victims) who were involved in both "friendly-fire" incidents and those returning from combat zones at the 97th General Hospital in Frankfurt, Germany; exposure to enemy gunfire and scud missiles while on Medevac missions to and from Kuwait on the "Highway of Death" in February 1991; working with combat causalities and soldiers without limbs and other severe injuries while on Medevac missions to and from Kuwait in February 1991; and participating in removal of injured soldiers from tanks in Kuwait in February 1991.  See, generally, Veteran's Stressor Statement, January 2011.  

The Board initially notes that the Veteran is not in receipt of any combat-related awards or decorations.  Service personnel records confirm that he was ordered to active duty in support of Operation Desert Storm/Desert Shield from January 1991 to April 1991.  During this time, the Veteran reported that his unit, the 94th Gen. Hospital, Reserve Detachment 1, was stationed at the 97th General Hospital in Frankfort, Germany, where he acted as a practical nurse and a medic. See Hearing Transcript, pp. 12-13.  

Unfortunately, the personnel records in this case are sparse and do not confirm exact dates of the Veteran's Southwest Asia (SWA) and Germany service.  The DD Form 214 simply reflects that he had 2 months and 21 days of "foreign service" in connection with this period of active service.  Nevertheless, the Veteran has credibly testified that he was sent out on Medevac missions from Germany to Kuwait in order to provide aid/transport the severely wounded.  See, e.g., Stressor Statement February 2008.  In addition, he has provided specific dates and details regarding his service in SWA (specifically, in Kuwait and the "Highway of Death"), from approximately February 22, 1991, to February 27, 1991. See Statement from Veteran, January 2011.  

The Board briefly notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder and/or PTSD.  

Following service, the Veteran reported in various statements that his ongoing PTSD symptomatology included nightmares, flashbacks, hallucinations, intrusive thoughts, avoidance behavior and irritability. See, e.g., VA Comprehensive Psychosocial Evaluation, January 2007.  The current record alludes to treatment for PTSD as early as 1994, but those records are not available for review. Id.  

In January 2007, the Veteran underwent a VA "comprehensive PTSD psychosocial evaluation."  He reported having difficulties since being deployed as a medic in Desert Storm.  He reported being overwhelmed by the "carnage" he witnessed there and having frequent encounters with severely injured Iraqi soldiers who begged him to kill them to relieve them of their pain.  He stated that he experiences reoccurring nightmares about these incidents.  The VA examiner provided a diagnosis of "chronic PTSD" caused by military service.  

A February 2007 letter from a VA therapist notes that the Veteran "exhibits symptoms that exceed the criteria identified in the DSM-IV" for PTSD.  

In September 2008, two VA staff psychiatrists provided a letter to the RO in support of the Veteran's PTSD claim.  The letter indicated that the Veteran was a current participant in an intensive outpatient Day Hospital Program and that he carried a PTSD diagnosis, secondary to military service.  The psychiatrists noted that the Veteran's PTSD was well-documented throughout the medical record and that he had detailed multiple stressful events in connection with his duties as a medic in Operation Desert Storm (e.g., hearing gunfire, witnessing soldiers without limbs and other combat injuries, and participating in Medevac missions).  They reported that his PTSD was manifested by ongoing intrusive memories and nightmares about these stressful events.  They also noted that his PTSD symptomatology was so severe that he was unable to drive a car or maintain employment.  Continued, intensive outpatient psychiatric treatment to prevent worsening of PTSD was recommended. 

The record is otherwise replete with references to ongoing treatment for PTSD.  The Veteran also regularly participates in a VA "PTSD Gulf War I Trauma Group." 

Clearly, the evidence outlined above demonstrates a current PTSD diagnosis.  

Further, while a specific stressor has not been verified in this case, the Veteran's very detailed accounts relating to his duties as a medic during Operation Desert Storm/Desert Shield are entirely consistent with the places, types, and circumstances of his service. See amended 38 C.F.R. § 3.304(f), 75 Fed. Reg. 39,852 (July 13, 2010).  Moreover, to the extent that several of his claimed stressors are not related to fear of hostile military activity (e.g., treating burn victims at the 97th General Hospital, etc.), such stressors are otherwise corroborated by credible, supporting evidence of record. 
In this regard, the Veteran's DD Form 214 confirms that he was attached to a medical command unit as nurse and ordered to active duty in support of Operation Desert Storm/Desert Shield in January 1991.  He contends that he arrived in Frankfort, Germany shortly thereafter and that his unit was moved to the 97th General Hospital where he was sent on Medevac missions to Kuwait in February 1991 (i.e., the height Kuwait-Iraqi conflict).  This account is both historically accurate and entirely consistent with the unit's history. See, generally, http://www.dtic.mil/cgi-bin/GetTRDoc?AD=ADA277591.  

Moreover, given the Veteran's MOS, it is reasonable to assume that he had opportunities to go on Medevac operations while stationed at the 97th General Hospital.  This is especially so since the hospital was set up as a casualty/Medevac center during the early stages of the Persian Gulf War.  Likewise, the Veteran's reports of aiding burn victims and severely wounded soldiers at the hospital (and not only on Medevac missions) are consistent with the duties of a practical nurse during this time period.  He has detailed encounters with specific individuals/patients throughout the record; the Board finds such statements to be inherently credible given the Veteran's MOS, his duty location, and the timing of his service in Germany.  

Lastly, service treatment records confirm that the Veteran was stationed in Bremerhaven, Germany, prior to his departure the United States in March 1991.  See March 27, 1991 Physical Examination Report and Report of Medical History. This is consistent with his January 1991 orders to active duty and his approximate 2 months and 21 days of "foreign" service.  

In light of the foregoing, the Board finds that there is sufficient corroborating evidence to establish that the Veteran's stressors relating to his duties as nurse/medic occurred.  This is so under both the revised evidentiary standards (with respect to his stressors relating to Gulf service) and the pre-amended version of 38 C.F.R. § 3.304(f) (with respect to his stressors relating to treating burn victims, etc., in Germany).  In this regard, it is reasonable to assume that the Veteran's experiences in Kuwait in February 1991, at the height of the Gulf conflict, would have resulted in a fear of hostile activity.  Moreover, the Veteran has provided numerous statements and lengthy testimony regarding his stressors which the Board finds both credible and compelling.  For all of these reasons, the in-service stressor requirement has been met in this case. 

Finally, as outlined above, multiple VA psychiatrists have expressly related the Veteran's PTSD to the claimed stressors and/or fear of hostile and terrorist activity.  

Thus, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board concludes that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421. 

In sum, the Veteran's stressors in association with his duties as a nurse in Germany, and his fear associated with the circumstances of his active service in the Gulf have resulted in a diagnosis of chronic PTSD by multiple VA psychologists.  These stressors are consistent with the circumstances of the Veteran's service and are otherwise corroborate by the record, as discussed above.  As such, under the old and new regulatory criteria, service connection for PTSD is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for PTSD is granted.  


REMAND


Right Knee 

The Veteran seeks service connection for a right knee disability.  At his February 2012 hearing before the undersigned, he testified that he injured his right knee while playing football in 1988 during a period of active duty for training (ACDUTRA). He reported that he was subsequently treated for a torn meniscus at the Fort Sam Houston clinic.  He essentially contends that he has a residual right knee disability as a result of this injury.  

The law provides that VA shall provide the Veteran a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2002); see also 38 C.F.R. § 3.159(c)(4)(i). 

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right knee disability.  Again, he asserts that he injured his right knee and was treated for a torn meniscus during a period of ACDUTRA in 1988.  Following service, the Veteran testified that he has experienced continued knee problems in the form of pain and arthritis.  See Hearing Transcript, p. 6-8.  Current VA treatment records indicate complaints of chronic knee pain, but no specific diagnoses relating to the right knee have been provided. See July 2009 VA Treatment Record.  In this regard, the Veteran alleges that he has received treatment for his knee at various VA facilities located in Chicago, Illinois, Long Beach, California, Orlando, Florida, and Texas (Audie Murphy).  While the record does contain some treatment records from the VAMCs in Chicago and Kissimmee, Florida, it does not appear that the other identified records have been obtained or associated with the claims file.  

In light of the Veteran's competent reports of a right knee injury during ACDUTRA, his testimony regarding continued right knee symptomatology, and further considering VA's duty to assist in obtaining the relevant service (ACDUTRA) and post-service VA treatment records, the Board finds that the identified records should be sought upon remand and then the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disability.  

Hearing Loss

The Veteran contends that he has hearing loss due to in-service acoustic trauma.  He specifically asserts that he was exposed to excessive tank and weaponry noise during as a tank crewman (MOS Abrams Armor Crewman) from April 1981 to April 1984, and while serving in the Gulf in the 1990's.  The Board briefly notes that the Veteran has additional periods of (unverified) National Guard service, to include a verified period of ACDUTRA from August 1989 to August 1990.  Additional service treatment records relating to these periods of National Guard service are being obtained upon remand.  

At his Travel Board hearing before the undersigned, the Veteran reported constant ringing in his ears since his first period of active duty in the 1980's.  Both the Veteran and his wife attested to current hearing loss, but noted that its onset was more gradual in progression than the tinnitus.   

Service treatment records do not reflect complaints, treatment or diagnoses relating to hearing loss.  

The Veteran was afforded a VA examination for hearing loss and tinnitus in February 2008.  He reported that his hearing loss began in 2002, along with dizziness and vertigo.  He also noted in-service exposure to tank/weapons noise from 1981 to 1991.  He denied any other history of noise exposure.  Unfortunately, audiological findings were inconsistent and the VA examiner was not able to confirm or deny hearing loss.  No other efforts to obtain a new, adequate hearing loss examination were subsequently made.  

Based on the foregoing, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed hearing loss, if any. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  Indeed, the Veteran is competent to report he was exposed to loud noises as a "tanker" in-service; he is also competent to report that he experienced gradual hearing loss since that time.  Both the Veteran and his wife have testified that he has current problems hearing; however, due to the inadequacy of the February 2008 VA examination, the Board is unable to determine whether the Veteran has a current hearing loss disability for VA purposes. See 38 C.F.R. § 3.385.  As such, a new VA audiological examination should be conducted upon remand. 

SSA Records

Lastly, the Board notes the Veteran has submitted a copy of his (favorable) Social Security Administration (SSA) Notice of Decision letter dated in September 2009.  However, the medical records upon which the determination was made have not yet been obtained and associated with the record.  This should be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training with the Army National Guard and (2) forward all available service treatment records and personnel records associated with such duty for incorporation into the record.  

This should specifically include treatment records from the Fort Sam Houston clinic where the Veteran claims he was treated for a torn meniscus while on a period of ACDUTRA in 1988 or 1989.  

2. The RO should obtain any updated relevant VA treatment records dated since September 2009 that have not yet been associated with the claims file.  

The RO should also make attempts to obtain any (non-duplicative) treatment records relating to the right knee and/or hearing loss since the Veteran's separation from service in 1991 from VA facilities located in Chicago, Illinois, Long Beach, California, Orlando, Florida, and Texas (Audie Murphy).   

3. The RO should contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any pertinent medical records that Social Security has regarding the Veteran.  These records should be associated with the claim file. 

4. The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right knee disability.  The RO should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including his National Guard treatment records, his post-service treatment records, and the lay statements and assertions regarding the right knee injury.  

The examiner should identify all current right knee disabilities.  For each disability identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that any current disability of the right knee was caused or aggravated by injury during a verified period of ACDUTRA (in 1988 or 1998) or INACDUTRA, or whether it is otherwise related to any period of active duty service (from April 1981 to April 1984, March 1988 to July 1988, and January 1991 to April 1991).  

The VA examiner should additionally express an opinion as to whether it is at least as likely as not that any current right knee disability diagnosed was permanently aggravated beyond the natural progression of the disorder, during any period of active duty service, and that such worsening was caused by that period of service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. The Veteran should be afforded a VA audio examination to assess the nature and etiology of his bilateral hearing loss.  The examiner should review the claims file, including the Veteran's service treatment records and VA medical records and render any relevant diagnoses pertaining to the claim for bilateral hearing loss. All indicated tests should be performed and all clinical findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss is the result of noise exposure or other injury or disease during a period of active service, ACDUTRA or INACDUTRA.  The examiner should provide a rationale for the opinions.

The examiner should also specifically consider and comment on the Veteran's lay assertions that he was exposed to loud noise in service and that his trouble hearing began in service and has been gradual, but continuous since service.  The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is caused or aggravated by service-connected bilateral tinnitus.  

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and should note whether there is additional information that would permit the necessary opinion to be provided

6. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


